Dismissed and Memorandum Opinion filed November 6, 2008








Dismissed
and Memorandum Opinion filed November 6, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00255-CR
____________
 
LEROY HENDERSON,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
263rd District Court
Harris County, Texas
Trial Court Cause No. 763936 
 

 
M E M O R A N D U M   O P I N I O N
This
attempted appeal is from the trial court=s denial of appellant=s motion for DNA testing.  The
trial court denied the motion on January 3, 2008.  No motion for new trial
was filed.  Appellant=s notice of appeal was not filed until March 5, 2008.
 
A
defendant=s notice of appeal must be filed within thirty days after the day the
trial court enters an appealable order.  See Tex. R. App. P. 26.2(a)(1).  A notice
of appeal that complies with the requirements of Rule 26 is essential to vest
the court of appeals with jurisdiction.  Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998).  If an appeal is not timely
perfected, a court of appeals does not obtain jurisdiction to address the
merits of the appeal.  Under those circumstances it can take no action
other than to dismiss the appeal.  Id.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed November
6, 2008.
Panel consists of Chief Justice Hedges, Justices
Anderson and Frost.
Do Not Publish C Tex. R. App. P.
47.2(b).